Gaseali2arceQOOdPsGMin Documentbss Filed066L61211 Ragecliof boRagehi87 a6

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division
UNITED STATES OF AMERICA ) No. 1:21-CR-49 CMH
}
v. )
)
MATTHEW J. ERAUSQUIN, )
a/k/a MATT HAMMOND )
)
)
Defendant. )
ORDER

Upon joint motion of the United States and the Defendant, by and through counsel, it is hereby,
I. Discovery and Inspection

ORDERED pursuant to FED. R. CRIM. P. 16(a), that no later than seven calendar days before trial,
unless for good cause shown:

1. The government shall disclose to the defendant and make available for inspection, copying, or
photographing: any relevant written or recorded statements made by the defendant, or-copies thereof,
within the possession, custody, or control of the government, the existence of which is known, or by the
exercise of due diligence may become known, to the attorney for the government; that portion of any
written record containing the substance of any relevant oral statement made by the defendant whether
before or after arrest in response to interrogation by any person then known to the defendant to be a
government agent; recorded testimony of the defendant before a grand jury which relates to the offense
charged; and the substance of any other relevant oral statement made by the defendant whether before or
after arrest in response to interrogation by any person then known by the defendant to be a government

agent if the government intends to use that statement at trial.
Case 2drchQOMPQMH Dasumentids FilestQ6416/241 Raggo2of Raggi DH3787

2. The government shall furnish to the defendant such copy of his prior criminal record, if any, as
is within the possession, custody, or control of the government, the existence of which is known, or by the
exercise of due diligence may become known, to the attorney for the goverment.

3. The government shall permit the defendant to inspect and copy or photograph books, papers,
documents, data, photographs, tangible objects, buildings or places, or copies or portions thereof, which
are within the possession, custody or control of the government, and which are material to the preparation
of their defense or are intended for use by the government as evidence in chief at the trial, or were
obtained from or belong to the defendant.

4, The government shall permit the defendant to inspect and copy or photograph any results or
reports of physical or mental examinations, and of scientific tests or experiments, or copies thereof, which
are within the possession, custody, or control of the government, the existence of which is known, or by
the exercise of due diligence may become known to the attorney for the government, and which are
material to the preparation of the defense or are intended for use by the government as evidence in chief
at the trial.

It is further ORDERED that

5. The government shall disclose to the defendant no later than ten business days before trial, a
written summary of testimony the government intends to use under Rules 702, 703, or 705, FEDERAL
RULES OF EVIDENCE, at trial, unless the expert testimony is to be offered in response to a previously-
noticed expert of the defendant, in which case the disclosure pursuant to this paragraph must be provided
not later than five business days prior to trial. This summary shall describe the witnesses’ opinions, the
bases and reasons therefor, and the witnesses’ qualifications. In an appropriate case, and for good cause
shown, either party may move the Court for an Order requesting earlier or later disclosure of expert
witness notice and summaries.

It is further ORDERED pursuant to FED. R. CRIM. P. 16(b), that upon government compliance

with the foregoing,
Case lt2AterrO00dseCMHH Dioumentisds Filiees06615/221 Rageeszod hoRage esx

6. The defendant shall permit the government to inspect and copy or photograph books, papers,
documents, data, photographs, tangible objects, or copies or portions thereof, which the defendant intends
to use in his case-in-chief at trial.

7. The defendant shall permit the government to inspect and copy or photograph any results or
reports of physical or mental examination and of scientific test or experiments made in connection with
the particular case, or copies thereof, within the possession or control of the defendant, which the
defendant intends to use in his case-in-chief at trial or which were prepared by a witness whom the
defendant intends to call at the trial when the results or reports relate to his testimony.

8. The defendant shall disclose to the government no later than ten business days before trial, a
written summary of testimony the defendant intends to use under Rules 702, 703, and 705, FEDERAL
RULES OF EVIDENCE, as evidence at trial unless the expert testimony is to be offered in response to a
previously-noticed expert of the government, in which case the disclosure pursuant to this paragraph must
be provided not later than five business days prior to trial. This summary shall describe the witnesses’
opinions, the bases and reasons therefor, and the witnesses’ qualifications. In an appropriate case, and for
good cause shown, either party may move the Court for an Order requesting earlier or later disclosure of

expert witness notice and summaries.

Il. FEDERAL RULE OF EVIDENCE 404(b)

It is further ORDERED that, no later than seven calendar days before trial, the government shall
provide notice to the defendant, in accordance with FED. R. EvID. 404(b), of the general nature of any
evidence of other crimes, wrongs, or acts of defendant which it intends to introduce at trial, except that,

upon motion of the government and for good cause shown, the court may excuse such pretrial notice.
Case Al oPHOUOHR CM Deeumertb1s FileedoeHs)241 FayecHoriSrageni Hse

UI. Brady Material
It is further ORDERED that the government shall comply with its obligations to produce

promptly exculpatory material as required by Brady y. Maryland, 373 U.S. 83 (1963) and United States v.
Agurs, 427 U.S. 97 (1976).

IV. Jencks/Giglio Materials

It is further ORDERED that, no tater than five calendar days before trial, the government shall

 

produce to the defendants the Jencks Act and Giglio materials for the witnesses who will testify in the

government’s case in chief.

Counsel for the defendant may disclose the contents of said Jencks Act and Giglio materials to

 

their client, but may not provide their client with said documents or reproductions thereof.
At the request of the government and consistent with the ethical responsibilities of defense

counsel, all Jencks Act, Giglio materials and reproductions thereof shall be returned to the United States

 

Attomey’s Office forthwith at the conclusion of the litigation of the case.
It is further ORDERED pursuant to FED. R. CRIM. P. 26.2, that no later than five calendar days
prior to trial, the defendant, by and through their counsel, shall produce to the government the statements

of any witness, other than the defendant, who will testify on behalf of the defendant.

V. Notice of Alibi
It is further ORDERED pursuant to FED. R. CRIM. P. 12.1 that, no later than 20 calendar days
before trial, the defendant, by and through counsel, shall comply with Rule 12. 1(a) if the defendant
intends to offer a defense of alibi, and further that the defendant and the government shall comply with
Rules 12.1(b) and (c) within the time period set out in those rules, except upon motion of the parties and

for good cause shown.
CAUDAL KMPH MRecumentss riikedOs1212a1 PRagesdostSRacetaH3380

VI. Stipulations

It is further ORDERED that the parties shall file proposed stipulations with the Court no later

than three business days before trial. Additional stipulations may be submitted thereafter by the parties

upon approval by the Court.

Date: fee 2 26%)
lexandria, Virginia

We ask for this:

   

Frank Salvato, Esq.
Chris Amolsch, Esq.
Edward MacMahon, Esq.

— - F
fe Z
thr
te

By:

The Honorable Claude M. Hilton
United States District Judge

Raj Parekh
Acting United States Attorney

A

CLUAQo LL OMD
Maureen C. Cain
Assistant United States Attorney
